EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, James Collins, on May 19, 2022.
The application has been amended as follows:
1. (currently amended) A computer implemented method of controlling an electronic device in a teleconferencing system, comprising:
accessing a non-transitory machine-readable medium encoded with machine-executable instructions, wherein execution of the machine-executable instructions is for:
providing access to software applications on a screen-sending device;
accessing the software applications through a plurality of remote screen-receiving devices through a point-to-point private wireless network;
assigning a priority to at least one of the plurality of remote screen-receiving devices that establishes when and how often the at least one of the plurality of screen-receiving devices controls the screen-sending device and establishes when a message may be transmitted to the at least one of the plurality of remote screen-receiving devices; 
transmitting from the at least one of the plurality of remote screen-receiving devices, state differences to the screen-sending device automatically when a local operation executed by the at least one of the plurality of remote screen-receiving devices conflicts with a command propagated by the screen-sending device to the at least one of the plurality of remote screen-receiving devices; 
detecting an extended finger by processing a comparison of an image of the extended finger captured by a camera against a plurality of images stored in a memory;
where the detecting further comprises predicting a bounding box defined by four coordinates that is used to extract the image of the extended finger captured by the camera by:
generating a predicted object score of the bounding box;
determining if the object score exceeds a predetermined threshold; and
extracting a feature of the image of the extended finger by executing a plurality of convolutional layers successively until a predetermined error is reached to render an identification; 
executing the local command at the at least one of the plurality of remote screen-receiving devices in response to the detecting; and
returning the at least one of the plurality of remote screen-receiving devices to a former state by reverting the local operation at the at least one of the plurality of remote screen-receiving devices and discarding changes caused by the local operation executed by the at least one of the plurality of remote screen-receiving devices;     
where the software applications are replicated on the plurality of remote screen-receiving devices which allow a plurality of users of the plurality of remote screen-receiving devices to manipulate the software applications concurrently without the screen-sending device applying a software application locking.
2. (original) The computer implemented method of claim 1 where the screen-sending device is a unitary part of a teleconferencing system.
3. (previously presented) The computer implemented method of claim 1, where the users manipulate the software applications concurrently through a queue.
4. (original) The computer implemented method of claim 3 further comprising propagating  changes to the software applications replicated on the plurality of remote screen-receiving devices at synchronization intervals.
5. (original) The computer implemented method of claim 3 where the screen-receiving devices perform a speculative execution.
6. (original) The computer implemented method of claim 5 where the queue operates in a first-in, first out protocol.
7. (currently amended) The computer implemented method of claim 1 where the point-to-point private wireless network has a transmission range of 
8. (previously presented) The computer implemented method of claim 1 where a plurality of interfaces to the software applications are resident in a foreground and background on a display of the screen-sending device.
9. (previously presented) The computer implemented method of claim 1 where access to a plurality of interfaces to the software applications do not change positional orders on a display and an associated viewport.
10. (original) The computer implemented method of claim 1 where conflicts between the plurality of remote screen-receiving devices are reconciled based on a timing and a pre-assigned priority. 
11. (currently amended) A method of controlling an electronic device in a teleconferencing system, comprising:
providing access to software applications on a screen-sending device;
accessing the software applications through a plurality of remote screen-receiving devices through a  network;
assigning device access rights through device profiles to each of the plurality of remote screen-receiving devices that establish when and how often each of the plurality of screen-receiving devices controls the screen-sending device and establishes when a message may be transmitted to the plurality of screen-receiving devices, respectively; 
transmitting from at least one of the plurality of remote screen-receiving devices, state differences to the screen-sending device automatically when a local command executed by the at least one of the plurality of remote screen-receiving devices conflicts with commands propagated by the screen-sending device; 
detecting an extended finger by processing a comparison of an image of the extended finger captured by a camera against a plurality of images stored in a memory;
where the detecting further comprises predicting a bounding box defined by four coordinates that is used to extract the image of the extended finger captured by the camera by:
generating a predicted object score of the bounding box;
determining if the object score exceeds a predetermined threshold; and
extracting a feature of the image of the extended finger by executing a plurality of convolutional layers successively until a predetermined error is reached to render an identification; 
executing the local command at the at least one of the plurality of remote screen-receiving devices in response to the detecting; and
returning the at least one of the plurality of remote screen-receiving devices to a former state by reverting the local command at the at least one of the plurality of remote screen-receiving devices and discarding changes caused by the local command executed by the at least one of the plurality of remote screen-receiving devices;   
where the software applications are replicated on the plurality of remote screen-receiving devices which allow a plurality of users of the plurality of remote screen-receiving devices to manipulate the software applications concurrently without the screen-sending device applying a software application locking.
12. (original) The method of claim 11 where the screen-sending device is a unitary part of a teleconferencing system.
13. (previously presented) The method of claim 11, where the users manipulate the software applications concurrently through a queue.
14. (original) The  method of claim 13 further comprising propagating changes to the software applications replicated on the plurality of remote screen-receiving devices at synchronization intervals.
15. (previously presented) The  method of claim 13 where the screen-receiving devices operates via a speculative execution.
16. (original) The  method of claim 15 where the queue operates in a first-in, first out protocol.
17. (currently amended) The  method of claim 11 where the network comprises a point-to-point private wireless network that has a transmission range of 
18. (previously presented) The  method of claim 11 where a plurality of interfaces to the software applications are resident in a foreground and background on a display of the screen-sending device.
19. (previously presented) The  method of claim 11 where access to a plurality of  interfaces to the software applications do not change positional orders on a display and an associated viewport.
20. (original) The  method of claim 11 where conflicts between the plurality of remote screen-receiving devices are reconciled based on a timing and a pre-assigned priority. 



Reasons for Allowance
Claims 1-20 are allowed.  The following is an Examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 11, the prior art teaches conferencing systems in which a plurality of remote screen-receiving devices access software applications on a screen-sending device, wherein the software applications are replicated on the remote screen-receiving devices so as to allow users of the remote screen-receiving devices to manipulate the software applications (see e.g. U.S. Patent No. 10,013,137 to Nancke-Krogh).  The prior art further teaches enabling a plurality of users to manipulate software applications concurrently without applying software application locking (see e.g. U.S. Patent Application Publication No. 2011/0252339 to Lemonik et al.), and with particular respect to claim 1, teaches enabling a plurality of screen-receiving devices to access content from a screen-sending device through a point-to-point private wireless network (see e.g. U.S. Patent Application Publication No. 2015/0019694 to Feng et al.).  Moreover, the prior art teaches assigning a priority to each of a plurality of such conferencing devices that establishes the level of control of the conference (see e.g. U.S. Patent Application Publication 2010/0174783 to Zarom), and also teaches using such a priority to determine when information should be transmitted to the devices (see e.g. European Patent Application Publication No. EP 3367690 A1 to Kasahara).  The prior art also teaches transmitting state differences from conferencing devices, and that when a local operation executed by a first conferencing device conflicts with a command propagated from another conferencing device, the first conferencing device can be returned to a former state by reverting the local operation at the conferencing device and discarding changes caused by the local operation (see e.g. U.S. Patent Application Publication No. 2013/0151940 to Bailor et al.).  The prior art also generally teaches recognizing and responding to user hand gestures during a teleconference (see e.g. U.S. Patent Application Publication No. 2017/0318260 to Torres et al.), and recognizing user gestures by, in part, predicting a bounding box defined by four coordinates used to extract an image of a user’s hand (see e.g. U.S. Patent Application Publication No. 2020/0409469 to Kannan et al.).  The prior art, however, does not teach or suggest, in conjunction with the other features claimed, executing a local command at one of a plurality of remote-screen receiving devices in a teleconferencing system in response to detecting an extended finger by comparing an image of the extended finger captured by a camera with a plurality of images stored in a memory, and wherein the detecting further comprises predicting a bounding box defied by four coordinates that is used to extract the image of the extended finger captured by the camera by: (i) generating a predicted object score of the bounding box; (ii) determining if the object score exceeds a predetermined threshold; and (iii) extracting a feature of the image of the extended finger by executing a plurality of convolutional layers successively until a predetermined error is reached to render an identification, as is required by claims 1 and 11.
Claims 2-10 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 2-10 are considered allowable for the above reasons by which claim 1 is allowed.  Similarly, claims 12-20 depend from claim 11 and thereby include all of the limitations of claim 11, and are therefore allowable for the above reasons by which claim 11 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  Like noted above, the U.S. Patent Application Publication to Zarom cited therein teaches assigning a priority to each of a plurality of conferencing devices to establish a level of control of the device in a conference.  The European Patent Application Publication to Kasahara cited therein teaches assigning a priority to each of a plurality of conferencing devices to determine when information should be transmitted to the devices.  The U.S. Patent Application Publication to Bailor et al. cited therein teaches that when a local operation executed by a first conferencing device conflicts with a command propagated from another conferencing device, the first conferencing device can be returned to a former state by reverting the local operation at the conferencing device and discarding changes caused by the local operation.  The U.S. Patent Application Publication to Torres et al. cited therein teaches recognizing and responding to user hand gestures during a teleconference, and the U.S. Patent Application Publication to Kannan et al. cited therein teaches recognizing user gestures by, in part, predicting a bounding box defined by four coordinates used to extract an image of a user’s hand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BTB/
5/21/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173